Title: From James Madison to John H. Peyton, 21 December 1825
From: Madison, James
To: Peyton, John H.


        
          Dr. Sir
          Decr 21 1825
        
        On the rect. of your letter on the subject of yr. Ward Lewis I made known to the Govt. at Washington, your wishes for his admission into the Military Academy with the considerations in support of them. His pretensions seem to be such as can not fail to attract a favo⟨rable⟩ attention, if there be an opening at West Point, & no bar in the rule of selection by Congressional Districts laid down by the War Dept. With great esteem & good wishes.
      